      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 1 of 12




             IN THE UNITED STATES DISTRICT COURT
                                                for the
                            SOUTHERN DISTRICT                OF   IOWA
                                    EASTERN DIVISION


LANNETTE M. RICHARDSON and                                   Civil No. _________________
MIKEKENA B. RICHARDSON ,
   Plaintiffs,
                                                                  COMPLAINT
vs.                                                                       and

SIGMA LAMBDA GAMMA
                                                                JURY DEMAND
NATIONAL SORORITY, INC.,
       Defendant.


      The Plaintiffs, by and through their attorneys, Puryear Law P.C., hereby file their

Complaint and Jury Demand under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §

1981 for damages suffered as a result of the Defendant’s racial discrimination, disability

discrimination, and retaliation. In support of their Complaint, the Plaintiffs respectfully state the

following:

                                                I. Parties

       1.      The Plaintiff, Lannette Richardson, is an individual who, at the time of the

incident, was a citizen of the State of Louisiana.

       2.      The Plaintiff, Mikekena Richardson, is an individual who, at the time of the

incident, was a citizen of the State of Iowa.

       3.      The Defendant, Sigma Lambda Gamma National Sorority, Inc. (SLG) is an Iowa

Corporation with a home office in North Liberty, Johnson County, Iowa. At the time of the

                                                     1
                              COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 2 of 12




allegations it was operating Iowa City, Iowa. Its registered agent's address is 1075 Highway 1

West, Iowa City, Iowa 52246.

                                   II. Jurisdictional Statement

       4.      Jurisdiction of this Court is invoked under 28 U.S.C. § 1331, as this action arises

out of the laws of the United States in that it alleges causes of action under 42 U.S.C. § 1981 and

Title VII of the Federal Civil Rights Act of 1964.

       5.      The Court further has jurisdiction under 28 U.S.C. § 1343 (3) and (4) which gives

district courts jurisdiction over actions to secure civil rights extended by the United State

government.

       6.      The Court further has jurisdiction under 28 U.S.C. § 1367, which gives the district

court supplemental jurisdiction over state law claims.

       7.      Venue is proper pursuant to 28 U.S.C. § 1391, as this is the “judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred ….”

                         III. Exhaustion of Administrative Procedures

       8.      The Plaintiffs have complied with procedural requirements in that the filed a

Complaint with the Equal Employment Opportunity Commission and the Iowa Civil Rights

Commission (ICRC), and they commenced this action within 90 days of the date of the issue

date of such Notice of Right to Sue by the Iowa Civil Rights Commission (See Attachment 1

Lannette, Attachment 2 Mikekena, attached here and incorporated as if fully set forth below).




                                                  2
                              COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 3 of 12




       9.     As of the filing date of this Complaint, the Plaintiffs have requested but not

received the Notice of Right to Sue from the Equal Employment Opportunity Commission, but it

is their understanding that they will adopt the findings of the Iowa Civil Rights Commission and

the Plaintiffs will supplement and amend this Complaint with those Notices when received in

accordance with and as allowed by existing case law.

                                    IV. Factual Allegations

       10.    Plaintiff Lannette Richardson began her employment with the Defendant

organization in June 2014 as a volunteer Board of Director and was re-elected to serve on the

Board in 2016 and again in 2018.

       11.    The Plaintiff Lannette Richardson was appointed Chairwoman of the Board in

September 2018 and continued to serve in that role until April 2020.

       12.    The Plaintiff Mikekena Richardson began her employment with the Defendant

SLG in June 2019 as Managing Director of Compliance and Risk Management.

       13.    The Plaintiff Lannette Richardson is an African-American female.

       14.    The Plaintiff Mikekena Richardson is an African-American who was born female

and identifies as non-binary and lesbian. These facts were known to the Defendant SLG and its

members.

       15.    At all times during her employment the Plaintiffs were qualified and able to

perform the work that they were expected to perform.




                                                3
                             COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 4 of 12




       16.     Throughout the course of their employment, the Plaintiffs appropriately and

professionally performed their duties.

       17.     In October 2019 and multiple times thereafter, the Plaintiff Mikekena Richardson

complained of mistreatment on account of race and disability within the organization.

       18.     During the time that followed and prior to her complaint to the Iowa Civil Rights

Commission, the Plaintiff Mikekena Richardson experienced harassment and mistreatment from

supervisors including but not limited to excessive supervision, unfair scheduling restrictions

applied only to her, discriminatory discipline, and reduction in her employment responsibilities

and duties.

       19.     The Plaintiff Mikekena Richardson has been diagnosed with Anxiety Unspecified,

Post Traumatic Stress Disorder, and Persistent Depressive Disorder. The Defendant SLG was

made aware of this and the need for reasonable scheduling and work accommodations.

       20.     Ultimately, however, the Defendant SLG failed to provide the Plaintiff Mikekena

Richardson with the requested accommodations, even where the company provided similar

accommodations to other similarly-situated employees.

       21.     The Plaintiff Lannette Richardson, similarly, experienced unfair treatment on

account of her race.

       22.     The Plaintiff Lannette Richardson was kept out of meetings following the

submission of the Plaintiff Mikekena’s internal complaints.




                                                 4
                             COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 5 of 12




       23.     Following the submission of the Plaintiff Mikekena’s complaint to the ICRC on

January 17, 2020, the Plaintiff Lannette Richardson experienced further being left out of

meetings in violation of protocol. This included but was not limited to the appointment of a new

Interim Director without including the Plaintiff Lannette Richardson in the process.

       24.     On February 21, 2020, the Plaintiff Lannette Richardson was informed that the

Alumnae Directors wished to have a “Special Meeting” to discuss her “behavior as Chair.”

However, the Plaintiff Lannette Richardson had done nothing to warrant this and her behavior

had been entirely consistent with professional expectations.

       25.     The issues for which both of the Plaintiffs received reduction in their

responsibilities and involvement within the organization were the sort of issues that similarly-

situated white employees would not have received discipline or reductions.

       26.     Furthermore, the actions taken with regard to the Plaintiff Lannette Richardson’s

involvement in meetings and her role as Chair were done in retaliation for the properly submitted

complaint by the Plaintiff Mikekena Richardson internally and to the ICRC.

       27.     It is appropriate for the Court to assess punitive damages against the Defendant

under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, as the Defendant's actions

in contributing to disability, racial discrimination, and retaliation were wanton and malicious,

with reckless disregard for the Plaintiff's rights, and that punitive damages should be awarded to

the maximum extent available for the number of employees employed by the Defendant.

       28.     It is appropriate to award the Plaintiffs with reasonable attorneys fees and costs

under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981.


                                                 5
                             COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 6 of 12




                                              Count I
                 Racial Discrimination under Title VII of the Civil Rights Act

       29.     The Plaintiffs incorporate and reasserts the allegations set forth in the preceding

paragraphs as though they were fully set forth herein.

       30.     The Defendant company discriminated against the Plaintiffs on account of their

race in several ways during the course of their employment with the Defendant company,

including providing then with worse work assignments, failing to provide them with available

work, and failing to apply the same standards to them as other, similarly situated workers.

       31.     Ultimately, the Plaintiffs were disciplined or removed from their positions by the

Defendant employer on account of their race where similarly situated coworkers were not.

       32.     These actions on the part of the Defendant employer constitute unlawful racial

discrimination in employment under Title VII of the Civil Rights Act.

       33.     Plaintiffs seek an award of damages from the Defendant for compensatory

damages, punitive damages, prejudgment interest, post-judgment interest, costs, reasonable

attorney’s fees, injunctive relief, and such other relief as the Court may find appropriate.

                                              Count II
                    Racial Discrimination under the Iowa Civil Rights Act


       34.     The Plaintiffs incorporate and re-alleges the foregoing paragraphs of this

Complaint as if fully set forth here.

       35.     As set forth above, the Defendant company discriminated against the Plaintiffs on

account of their race.


                                                  6
                              COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 7 of 12




        36.     This conduct constitutes unfair and discriminatory practices under the Iowa Civil

Rights Act.

        37.     Plaintiffs seek an award of damages from the Defendant for compensatory

damages, punitive damages, prejudgment interest, post-judgment interest, costs, reasonable

attorney’s fees, injunctive relief, and such other relief as the Court may find appropriate.

                                               Count III
              Disability Discrimination under Federal Law (Mikekena Richardson)



        38.         The Plaintiffs incorporate and restates each of the above paragraphs as if fully

set forth herein.

        39.         The Plaintiff Mikekena Richardson is a “qualified individual with a disability”

as defined by 42 U.S.C. §12131(2).

        40.         The Defendant company was aware of the Plaintiff’s physical limitations, and

was able to provide reasonable accommodations for those limitations.

        41.         Despite being able to provide reasonable accommodations, and despite

providing the very same accommodations for Plaintiff’s other coworkers, the Defendant

company refused to provide similar accommodations to the Plaintiff.

        42.         Accordingly, the Defendant company has discriminated against the Plaintiff on

account of the Plaintiff Mikekena Richardson’s disability.




                                                   7
                                COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 8 of 12




       43.      As a result of the Defendant’s illegal acts and omissions, the Plaintiff Mikekena

Richardson has in the past and will in the future suffer injuries and damages, including but not

limited to mental and emotional distress, fear, anguish, humiliation, intimidation, embarrassment,

physical sickness, loss of enjoyment of life, medical expenses, lost wages, benefits, future

earnings, and other benefits of employment.

                                             Count IV
     Disability Discrimination under the Iowa Civil Rights Act (Mikekena Richardson)


       44.     The Plaintiff Mikekena Richardson incorporates and re-alleges the foregoing

paragraphs of this Complaint as if fully set forth here.

       45.     As set forth above, the Defendant company discriminated against the Plaintiff

Mikekena Richardson by failing to accommodate the Plaintiff’s disabilities.

       46.     The Plaintiff was able to perform the job duties and essential functions with

reasonable accommodations.

       47.     The Defendant failed to accommodate the Plaintiff Mikekena Richardson’s

requested reasonable accommodations in violation of the Iowa Civil Rights Act.

       48.     The Defendants failed to engage in good faith in an interactive process with the

Plaintiff to assist the Plaintiff in accommodating the known disabilities in violation of the Iowa

Civil Rights Act.

       49.     The Plaintiff Mikekena Richardson’s disability was a motivating factor in the

Defendant’s discrimination.




                                                  8
                              COMPLAINT AND JURY DEMAND
      Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 9 of 12




       50.     As a result of the Defendant’s illegal acts and omissions, the Plaintiff Mikekena

Richardson has in the past and will in the future suffer injuries and damages, including but not

limited to mental and emotional distress, fear, anguish, humiliation, intimidation, embarrassment,

physical sickness, loss of enjoyment of life, medical expenses, lost wages, benefits, future

earnings, and other benefits of employment.

                                              Count V
                    Retaliation under Federal Law (Lannette Richardson)


       51.     The Plaintiff Lannette Richardson incorporates and re-alleges the foregoing

paragraphs of this Complaint as if fully set forth here.

       52.     As set forth above, the Defendant company discriminated against the Plaintiff

Lannette Richardson by reducing her involvement and duties in response to the Plaintiff

Mikekena Richardson’s internal complaints and the complaint later cross-filed with the ICRC

and the EEOC.

       53.     These actions were taken by the Defendant SLG in response to the Plaintiff

Mikekena Richardson’s complaints that lawfully opposed actions (racial and disability

discrimination) in violation of Title VII.

       54.     Accordingly, the Defendant’s actions toward the Plaintiff Lannette Richardson

constituted illegal retaliation under 42 U.S. Code § 2000e–3(a).




                                                  9
                              COMPLAINT AND JURY DEMAND
       Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 10 of 12




        55.     The Plaintiff Lannette Richardson seeks an award of damages from the Defendant

for compensatory damages, punitive damages, prejudgment interest, post-judgment interest,

costs, reasonable attorney’s fees, injunctive relief, and such other relief as the Court may find

appropriate.

                                             Count VI
               Retaliation under the Iowa Civil Rights Act (Lannette Richardson)


        56.     The Plaintiff Lannette Richardson incorporates and re-alleges the foregoing

paragraphs of this Complaint as if fully set forth here.

        57.     As set forth above, the Defendant company discriminated against the Plaintiff

Lannette Richardson by reducing her involvement and duties in response to the Plaintiff

Mikekena Richardson’s internal complaints and the complaint later cross-filed with the ICRC

and the EEOC.

        58.     These actions were taken by the Defendant SLG in response to the Plaintiff

Mikekena Richardson’s complaints that lawfully opposed actions in violation of Iowa Code §

216.

        59.     Accordingly, the Defendant’s actions toward the Plaintiff Lannette Richardson

constituted illegal retaliation under Iowa Code § 216.11(2).

        60.     The Plaintiff Lannette Richardson seeks an award of damages from the Defendant

for compensatory damages, punitive damages, prejudgment interest, post-judgment interest,

costs, reasonable attorney’s fees, injunctive relief, and such other relief as the Court may find

appropriate.


                                                 10
                              COMPLAINT AND JURY DEMAND
     Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 11 of 12




     Wherefore, the Plaintiffs respectfully pray that this Court enter judgment against the

Defendant for the following:

              a. Compensatory damages in an amount in excess of $50,000, exclusive of costs

              and interest;

              b. Punitive damages against the Defendant in whatever amount the Plaintiffs are

              found to be entitled.

              c. An order placing the Plaintiffs in the position that they would have been in had

              there been no violation of their rights.

              d. An order restraining/enjoining the Defendant company from further acts of

              discrimination or retaliation.

              e. An award of interests, costs, and reasonable attorney’s fees.

              f. Such other and further relief as this Honorable Court deems equitable and just.




                                         Jury Demand


       61.    The Plaintiffs hereby demand a trial by jury in this matter.



                                                     Respectfully submitted,
                                                     Lannette Richardson and
                                                     Mikekena Richardson, the Plaintiffs

                                                     By:
                                                           Eric S. Mail, AT0011435



                                                11
                               COMPLAINT AND JURY DEMAND
     Case 3:20-cv-00097-SMR-HCA Document 1 Filed 12/02/20 Page 12 of 12




                                                    P U R Y E A R L AW P. C .
                                                    3719 Bridge Avenue, Suite 6
                                                    Davenport, Iowa 52807
                                                    (p) 563.265.8344
                                                    (f) 866.415.5032
                                                    mail@puryearlaw.com
                                                    eric@puryearlaw.com

                                                    One of the Attorneys for the Plaintiffs


                                 CERTIFICATION

     In accordance with 28 U.S. Code § 1746(2), I verify under penalty of perjury that the
foregoing is true and correct.

_________________
  12/2/2020                                         ____________________________________
Date                                                Lannette Richardson, one of the Plaintiffs

_________________
  12/2/2020                                         ____________________________________
Date                                                Mikekena Richardson, one of the Plaintiffs




                                               12
                             COMPLAINT AND JURY DEMAND
